Exhibit 10.1

CATALYST BIOSCIENCES, INC.

(Formerly, Targacept, Inc.)

2015 STOCK INCENTIVE PLAN

(As Amended and Restated Effective October 14, 2015)



--------------------------------------------------------------------------------

CATALYST BIOSCIENCES, INC.

(Formerly, Targacept, Inc.)

2015 STOCK INCENTIVE PLAN

(As Amended and Restated Effective October 14, 2015)

Explanatory Note:

On August 20, 2015, Catalyst Biosciences, Inc., formerly known as Targacept,
Inc. (the “Company”), completed its business combination with Catalyst Bio,
Inc., formerly known as Catalyst Biosciences, Inc. (“Catalyst”), in accordance
with the terms of the Agreement and Plan of Merger, dated as of March 5, 2015,
as amended on May 6 and May 13, 2015 (the “Merger Agreement”), by and among the
Company, Talos Merger Sub, Inc. (“Merger Sub”) and Catalyst, pursuant to which
Merger Sub merged with and into Catalyst, with Catalyst surviving as a
wholly-owned subsidiary of the Company (the “Merger”). Also on August 20, 2015,
in connection with, and prior to the completion of, the Merger, the Company
effected a seven-for-one reverse stock split of its common stock and changed its
name to “Catalyst Biosciences, Inc.” The Targacept, Inc. 2015 Stock Incentive
Plan (the “Plan”) is hereby amended and restated effective as of the 14th day of
October, 2015 by the Company to reflect the effect of the reverse stock split
and related adjustments as provided under the terms of the Plan and to reflect
the corporate name change and shall now be titled the Catalyst Biosciences, Inc.
2015 Stock Incentive Plan (As Amended and Restated Effective October 14, 2015).

 

1. Definitions

In addition to other terms defined herein or in an Award Agreement, the
following terms shall have the meanings given below:

(a) Administrator means the Board, and, upon its delegation of all or part of
its authority to administer the Plan to the Committee, the Committee.

(b) Affiliate means any Parent or Subsidiary of the Company, and also includes
any other business entity which is controlled by, under common control with or
controls the Company; provided, however, that the term “Affiliate” shall be
construed in a manner in accordance with the registration provisions of
applicable federal securities laws if and to the extent required.

(c) Applicable Law means any applicable laws, rules or regulations (or similar
guidance), including but not limited to the General Corporation Law of the State
of Delaware, the Securities Act, the Exchange Act, the Code and the listing or
other rules of any applicable stock exchange.

(d) Award means, individually or collectively, a grant under the Plan of an
Option (including an Incentive Option or a Nonqualified Option); a Stock
Appreciation Right (including a Related SAR or a Freestanding SAR); a Restricted
Award (including a Restricted Stock Award or a Restricted Stock Unit Award); a
Performance Award (including a Performance Share Award or a Performance Unit
Award); a Phantom Stock Award, an Other Stock-Based Award; a Cash Bonus Award; a
Dividend Equivalent Award; and/or any other award granted under the Plan.

(e) Award Agreement means an award agreement (which may be in written or
electronic form, in the Administrator’s discretion, and which includes any
amendment or supplement thereto)



--------------------------------------------------------------------------------

between the Company and a Participant specifying the terms, conditions and
restrictions of an Award granted to the Participant. An Award Agreement may also
state such other terms, conditions and restrictions, including but not limited
to terms, conditions and restrictions applicable to shares of Common Stock or
any other benefit underlying an Award, as may be established by the
Administrator.

(f) Base Price means, with respect to an SAR, the initial price assigned to the
SAR.

(g) Board or Board of Directors means the Board of Directors of the Company.

(h) Cash Bonus Award means a cash-based Award granted pursuant to Section 13.

(i) Cause means, unless the Administrator determines otherwise, a Participant’s
termination of employment or service resulting from the Participant’s
(i) termination for “Cause” as defined under the Participant’s employment,
change in control, consulting or other agreement with the Company or an
Affiliate, if any, or (ii) if the Participant has not entered into any such
agreement (or, if any such agreement does not define “Cause”), then the
Participant’s termination shall be for “Cause” if termination results due to the
Participant’s (A) dishonesty; (B) refusal to perform his duties for the Company
or an Affiliate; or (C) engaging in fraudulent conduct or conduct that could be
materially damaging to the Company without a reasonable good faith belief that
such conduct was in the best interest of the Company. The determination of
“Cause” shall be made by the Administrator and its determination shall be final
and conclusive. Without in any way limiting the effect of the foregoing, for
purposes of the Plan and an Award, a Participant’s employment or service shall
also be deemed to have terminated for Cause if, after the Participant’s
employment or service has terminated, facts and circumstances are discovered
that would have justified, in the opinion of the Administrator, a termination
for Cause.

(j) A Change of Control shall (except as may be otherwise required, if at all,
under Code Section 409A) be deemed to have occurred on the earliest of the
following dates:

(i) The date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, thirty percent (30%) or more of the
total voting power of the Company’s then outstanding voting stock;

(ii) The date of the consummation of (A) a merger, consolidation or
reorganization of the Company (or similar transaction involving the Company), in
which the holders of the Common Stock immediately prior to the transaction have
voting control over less than fifty-one percent (51%) of the voting securities
of the surviving corporation immediately after such transaction, or (B) the sale
or disposition of all or substantially all the assets of the Company; or

(iii) The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s stockholders of each new Director was approved by the
vote of two-thirds of the members of the Board (or a committee of the Board, if
nominations are approved by a Board committee rather than the Board) then still
in office who were in office at the beginning of the 12-month period.

(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Company, a Subsidiary of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any Subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)

 

2



--------------------------------------------------------------------------------

For the purposes of clarity, a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect.

Notwithstanding the preceding provisions of Section 1(j), in the event that any
Awards granted under the Plan are deemed to be deferred compensation subject to
(and not exempt from) the provisions of Code Section 409A, then distributions
related to such Awards to be made upon a Change of Control may be permitted, in
the Administrator’s discretion, upon the occurrence of one or more of the
following events (as they are defined and interpreted under Code Section 409A):
(A) a change in the ownership of the Company; (B) a change in effective control
of the Company; or (C) a change in the ownership of a substantial portion of the
assets of the Company.

(k) Code means the Internal Revenue Code of 1986, as amended. Any reference
herein to a specific Code section shall be deemed to include all related
regulations or other guidance with respect to such Code section.

(l) Committee means the Compensation Committee of the Board or other committee
of the Board which may be appointed to administer the Plan in whole or in part.

(m) Common Stock means the common stock of Catalyst Biosciences, Inc., $0.001
par value, or any successor securities thereto.

(n) Company means Catalyst Biosciences, Inc. (formerly known as Targacept,
Inc.), a Delaware corporation, together with any successor thereto.

(o) Covered Employee shall have the meaning given the term in Code
Section 162(m).

(p) Director means a member of the Board or of the board of directors of an
Affiliate.

(q) Disability shall, except as may be otherwise determined by the Administrator
(taking into account any Code Section 409A considerations), as applied to any
Participant, having the meaning given in any Award Agreement, employment
agreement, change in control agreement, consulting agreement or other similar
agreement, if any, to which the Participant is a party, or, if there is no such
agreement (or if such agreement does not define “Disability”), “Disability”
shall mean the inability of the Participant to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or which has lasted or can be expected
to last for a continuous period of not less than 12 months. The Administrator
shall have authority to determine if a Disability has occurred.

(r) Dividend Equivalent Awards shall mean a right granted to a Participant
pursuant to Section 14 to receive the equivalent value (in cash or shares of
Common Stock) of dividends paid on Common Stock.

(s) Effective Date means the effective date of the Plan, as provided in
Section 4.

(t) Employee means any person who is an employee of the Company or any Affiliate
(including entities which become Affiliates after the Effective Date of the
Plan). For this purpose, an individual shall be considered to be an Employee
only if there exists between the individual and the Company or an Affiliate the
legal and bona fide relationship of employer and employee (taking into account
Code Section 409A considerations if and to the extent applicable); provided,
however, that, with

 

3



--------------------------------------------------------------------------------

respect to Incentive Options, “Employee” means any person who is considered an
employee of the Company or any Parent or Subsidiary for purposes of Treasury
Regulation Section 1.421-1(h) (or any successor provision related thereto).

(u) Exchange Act means the Securities Exchange Act of 1934, as amended.

(v) Fair Market Value per share of the Common Stock shall be established in good
faith by the Administrator and, unless otherwise determined by the
Administrator, the Fair Market Value shall be determined in accordance with the
following provisions: (A) if the shares of Common Stock are listed for trading
on The NASDAQ Global Select Market (“Nasdaq”) or another national or regional
stock exchange, the Fair Market Value shall be the closing sales price per share
of the shares on Nasdaq or other principal stock exchange on which such
securities are listed on the date an Award is granted or other determination is
made (such date of determination being referred to herein as a “valuation
date”), or, if there is no transaction on such date, then on the trading date
nearest preceding the valuation date for which closing price information is
available, and, provided further, if the shares are not listed for trading on
Nasdaq or another stock exchange but are regularly quoted on an automated
quotation system (including the OTC Bulletin Board and the quotations published
by the OTC Markets Group) or by a recognized securities dealer, the Fair Market
Value shall be the closing sales price for such shares as quoted on such system
or by such securities dealer on the valuation date, but if selling prices are
not reported, the Fair Market Value of a share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock on the valuation
date (or, if no such prices were reported on that date, on the last date such
prices were reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or (B) if the shares of Common Stock
are not listed or reported in any of the foregoing, then the Fair Market Value
shall be determined by the Administrator based on such valuation measures or
other factors as it deems appropriate. Notwithstanding the foregoing, (i) with
respect to the grant of Incentive Options, the Fair Market Value shall be
determined by the Administrator in accordance with the applicable provisions of
Section 20.2031-2 of the Federal Estate Tax Regulations, or in any other manner
consistent with the Code Section 422; and (ii) Fair Market Value shall be
determined in accordance with Code Section 409A if and to the extent required.

(w) Freestanding SAR means an SAR that is granted without relation to an Option,
as provided in Section 8.

(x) Full Value Award means an Award, other than in the form of an Option, SAR or
Other Stock-Based Award, which is settled by the issuance of Common Stock.

(y) Good Reason means, unless the Administrator determines otherwise, in the
context of a Change of Control, a Participant’s termination of employment or
service resulting from the Participant’s (i) termination for “Good Reason” as
defined under the Participant’s employment, change in control, consulting or
other agreement with the Company or an Affiliate, if any, or (ii) if the
Participant has not entered into any agreement (or, if any such agreement does
not define “Good Reason”), then, a Participant’s termination shall be for “Good
Reason” if termination results due to any of the following without the
Participant’s consent: (A) a material reduction in the Participant’s base salary
as in effect immediately prior to the date of the Change of Control, (B) the
assignment to the Participant of duties or responsibilities materially
inconsistent with, or a material diminution in, the Participant’s position,
authority, duties or responsibilities as in effect immediately prior to the
Change of Control, or (C) the relocation of the Participant’s principal place of
employment by more than 50 miles from the location at which the Participant was
stationed immediately prior to the Change of Control. Notwithstanding the
foregoing, with respect to Directors, unless the Administrator determines
otherwise, a Director’s termination from service on the Board shall be for “Good
Reason” if the Participant ceases to serve as a Director, or, if the Company is
not the surviving company in the Change of Control event, a member of

 

4



--------------------------------------------------------------------------------

the board of directors of the surviving entity, in either case, due to the
Participant’s failure to be nominated to serve as a director of such entity or
the Participant’s failure to be elected to serve as a director of such entity,
but not due to the Participant’s decision not to continue service on the Board
of Directors of the Company or the board of directors of the surviving entity,
as the case may be. An event or condition that would otherwise constitute “Good
Reason” shall constitute Good Reason only if the Company fails to rescind or
cure such event or condition within 30 days after receipt from the Participant
of written notice of the event which constitutes Good Reason, and Good Reason
shall cease to exist for any event or condition described herein on the 60th day
following the later of the occurrence or the Participant’s knowledge thereof,
unless the Participant has given the Company written notice thereof prior to
such date. In the context other than a Change of Control, “Good Reason” shall be
as defined by the Administrator. The determination of “Good Reason” shall be
made by the Administrator and its determination shall be final and conclusive.

(z) Incentive Option means an Option that is designated by the Administrator as
an Incentive Option pursuant to Section 7 and intended to meet the requirements
of incentive stock options under Code Section 422.

(aa) Independent Contractor means an independent contractor, consultant or
advisor providing services (other than capital-raising services) to the Company
or an Affiliate.

(bb) Nonqualified Option means an Option granted under Section 7 that is not
intended to qualify as an incentive stock option under Code Section 422.

(cc) Option means a stock option granted under Section 7 that entitles the
holder to purchase from the Company a stated number of shares of Common Stock at
the Option Price, and subject to such terms and conditions, as may be set forth
in the Plan or an Award Agreement or established by the Administrator.

(dd) Option Period means the term of an Option, as provided in Section 7(d).

(ee) Option Price means the price at which an Option may be exercised, as
provided in Section 7(b).

(ff) Other Stock-Based Award means a right, granted to a Participant under
Section 12, that relates to or is valued by referenced to shares of Common Stock
or other Awards relating to shares of Common Stock.

(gg) Parent shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Code Section 424(e).

(hh) Participant means an individual who is an Employee employed by, or a
Director or Independent Contractor providing services to, the Company or an
Affiliate who satisfies the requirements of Section 6 and is selected by the
Administrator to receive an Award under the Plan.

(ii) Performance Award means a Performance Share Award and/or a Performance Unit
Award, as provided in Section 10.

(jj) Performance Measures mean one or more performance factors which may be
established by the Administrator with respect to an Award. Performance factors
may be based on such corporate, business unit or division and/or individual
performance factors and criteria as the Administrator in its discretion may deem
appropriate; provided, however, that, if and to the extent required under Code

 

5



--------------------------------------------------------------------------------

Section 162(m) with respect to Awards granted to Covered Employees that are
intended to qualify as “performance-based compensation” under Code
Section 162(m), such performance factors shall be objective and shall be based
upon one or more of the following criteria (as determined by the Administrator
in its discretion): (i) cash flow; (ii) return on equity; (iii) return on
assets; (iv) earnings per share; (v) achievement of clinical development or
regulatory milestones; (vi) operations expense efficiency milestones;
(vii) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (viii) net income;
(ix) operating income; (x) book value per share; (xi) return on investment;
(xii) return on capital; (xiii) improvements in capital structure; (xiv) expense
management; (xv) profitability of an identifiable business unit or product;
(xvi) maintenance or improvement of profit margins; (xvii) stock price or total
stockholder return; (xviii) market share; (xix) revenues or sales; (xx) costs;
(xxi) working capital; (xxii) economic wealth created; (xxiii) strategic
business criteria; (xxiv) efficiency ratio(s); (xxv) achievement of division,
group, function or corporate financial, strategic or operational goals; and
(xxvi) comparisons with stock market indices or performances of metrics of peer
companies. In addition, with respect to compensation that is not intended to
qualify for the performance-based compensation exception under Code
Section 162(m), the Administrator may approve performance objectives based on
other criteria, which may or may not be objective. To the extent that Code
Section 162(m) is applicable, the Administrator shall, within the time and in
the manner prescribed by Code Section 162(m), define in an objective fashion the
manner of calculating the Performance Measures it selects to use for Covered
Employees during any specific performance period. The foregoing criteria may
relate to the Company, one or more of its Affiliates or one or more of its
divisions, units, segments, partnerships, joint ventures or minority
investments, facilities, product lines or products or any combination of the
foregoing. The targeted level or levels of performance with respect to such
business criteria may be established at such levels and on such terms as the
Administrator may determine, in its discretion, including but not limited to on
an absolute basis, in relation to performance in a prior performance period,
relative to one or more peer group companies or indices, on a per share and/or
share per capita basis, on a pre-tax or after tax basis, and/or any combination
thereof. Such performance factors may be adjusted or modified due to
extraordinary items, transactions, events or developments, or in recognition of
any other unusual or infrequent events affecting the Company or the financial
statements of the Company, or in response to changes in Applicable Law,
accounting principles or business conditions, in each case as determined by the
Administrator (provided that any adjustment or modification involving Covered
Employees for compensation that is intended to qualify as “performance-based
compensation” under Code Section 162(m) shall be made in an objectively
determinable manner and shall be subject to any applicable Code Section 162(m)
restrictions).

(kk) Performance Share means an Award granted under Section 10, in an amount
determined by the Administrator and specified in an Award Agreement, stated with
reference to a specified number of shares of Common Stock, that entitles the
holder to receive shares of Common Stock, a cash payment, or a combination of
Common Stock and cash (as determined by the Administrator), subject to the terms
of the Plan and the terms and conditions established by the Administrator.

(ll) Performance Unit means an Award granted under Section 10, in an amount
determined by the Administrator and specified in an Award Agreement, that
entitles the holder to receive shares of Common Stock, a cash payment or a
combination of Common Stock and cash (as determined by the Administrator),
subject to the terms of the Plan and the terms and conditions established by the
Administrator.

(mm) Phantom Stock Award means an Award granted under Section 11, entitling a
Participant to a payment in cash, shares of Common Stock or a combination of
cash and Common Stock (as determined by the Administrator), following the
completion of the applicable vesting period and compliance with the terms of the
Plan and other terms and conditions established by the Administrator.

 

6



--------------------------------------------------------------------------------

The unit value of a Phantom Stock Award shall be based on the Fair Market Value
of a share of Common Stock.

(nn) Plan means the Catalyst Biosciences, Inc. (formerly, Targacept, Inc.) 2015
Stock Incentive Plan, as amended and restated effective October 14, 2015, and as
it may be hereafter amended and/or restated.

(oo) Prior Plan or Prior Plans means the Targacept, Inc. 2006 Stock Incentive
Plan (the “2006 Plan”), the 2000 Equity Incentive Plan of Targacept, Inc. (the
“2000 Plan”) and any other stock incentive plan maintained by the Company, in
each case, as amended and/or restated, for its or an Affiliate’s employees,
directors and/or independent contractors on or prior to the Effective Date of
the Plan.

(pp) Related SAR means an SAR granted under Section 8 that is granted in
relation to a particular Option and that can be exercised only upon the
surrender to the Company, unexercised, of that portion of the Option to which
the SAR relates.

(qq) Restricted Award means a Restricted Stock Award and/or a Restricted Stock
Unit Award, as provided in Section 9.

(rr) Restricted Stock Award means shares of Common Stock granted to a
Participant under Section 9. Shares of Common Stock subject to a Restricted
Stock Award shall cease to be restricted when, in accordance with the terms of
the Plan and the terms and conditions established by the Administrator, the
shares vest and become transferable and free of substantial risks of forfeiture.

(ss) Restricted Stock Unit means a Restricted Award granted to a Participant
pursuant to Section 9 which is settled, if at all, (i) by the delivery of one
share of Common Stock for each Restricted Stock Unit, (ii) in cash in an amount
equal to the Fair Market Value of one share of Common Stock for each Restricted
Stock Unit, or (iii) in a combination of cash and shares equal to the Fair
Market Value of one share of Common Stock for each Restricted Stock Unit, as
determined by the Administrator. A Restricted Stock Unit represents the promise
of the Company to deliver shares of Common Stock, cash or a combination thereof,
as applicable, at the end of the applicable restriction period if and only to
the extent the Award vests and ceases to be subject to forfeiture, subject to
compliance with the terms of the Plan and Award Agreement and any terms and
conditions established by the Administrator.

(tt) Retirement shall, except as may be otherwise determined by the
Administrator (taking into account any Code Section 409A considerations), as
applied to any Participant, have the meaning given in an Award Agreement,
employment agreement, change in control agreement, consulting agreement or other
similar agreement, if any, to which the Participant is a party, or, if there is
no such agreement (or if such agreement does not define “Retirement”), then
“Retirement” shall, unless the Administrator determines otherwise, mean
retirement in accordance with the retirement policies and procedures established
by the Company. The Administrator shall have authority to determine if a
Retirement has occurred.

(uu) SAR means a stock appreciation right granted under Section 8 entitling the
Participant to receive, with respect to each share of Common Stock encompassed
by the exercise of such SAR, the excess, if any, of the Fair Market Value on the
date of exercise over the Base Price, subject to the terms of the Plan and Award
Agreement and any other terms and conditions established by the Administrator.
References to “SARs” include both Related SARs and Freestanding SARs, unless the
context requires otherwise.

(vv) Securities Act means the Securities Act of 1933, as amended.

 

7



--------------------------------------------------------------------------------

(ww) Subsidiary shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).

(xx) Termination Date means the date of termination of a Participant’s
employment or service for any reason, as determined by the Administrator (taking
into account any Code Section 409A considerations).

 

2. Purpose

The purposes of the Plan are to encourage and enable selected Employees,
Directors and Independent Contractors of the Company and its Affiliates to
acquire or to increase their holdings of Common Stock and other equity-based
interests in the Company and/or to provide other incentive awards in order to
promote a closer identification of their interests with those of the Company and
its stockholders, and to provide flexibility to the Company in its ability to
motivate, attract and retain the services of Participants upon whose judgment,
interest and special effort the successful conduct of its operation largely
depends. These purposes may be carried out through the granting of Awards to
selected Participants, including the granting of Options in the form of
Incentive Stock Options and/or Nonqualified Options; SARs in the form of
Freestanding SARs and/or Related SARs; Restricted Awards in the form of
Restricted Stock Awards and/or Restricted Stock Units; Performance Awards in the
form of Performance Shares and/or Performance Units; Phantom Stock Awards; Other
Stock-Based Awards; Cash Bonus Awards; and/or Dividend Equivalent Awards.

 

3. Administration of the Plan

(a) The Plan shall be administered by the Board of Directors of the Company or,
upon its delegation, by the Committee (or a subcommittee thereof). To the extent
required under Rule 16b-3 adopted under the Exchange Act, the Committee shall be
comprised solely of two or more “non-employee directors,” as such term is
defined in Rule 16b-3, or as may otherwise be permitted under Rule 16b-3.
Further, to the extent required by Code Section 162(m), the Plan shall be
administered by a committee comprised of two or more “outside directors” (as
such term is defined in Code Section 162(m)) or as may otherwise be permitted
under Code Section 162(m). In addition, Committee members shall qualify as
“independent directors” under applicable stock exchange rules if and to the
extent required. Notwithstanding the foregoing, unless the Board determines
otherwise, the Board shall have sole authority to grant Awards to Directors who
are not Employees of the Company or its Affiliates (provided, however, that the
Committee shall have authority to administer such Awards unless otherwise
determined by the Board).

(b) Subject to the provisions of the Plan, the Administrator shall have full and
final authority in its discretion to take any action with respect to the Plan
including, without limitation, the authority to (i) determine all matters
relating to Awards, including selection of individuals to be granted Awards, the
types of Awards, the number of shares of Common Stock, if any, subject to an
Award, and all terms, conditions, restrictions and limitations of an Award;
(ii) prescribe the form or forms of Award Agreements evidencing any Awards
granted under the Plan; (iii) establish, amend and rescind rules and regulations
for the administration of the Plan; (iv) correct any defect, supply any omission
or reconcile any inconsistency in the Plan or in any Award or Award Agreement;
and (v) construe and interpret the Plan, Awards and Award Agreements made under
the Plan, to interpret rules and regulations for administering the Plan and to
make all other determinations deemed necessary or advisable for administering
the Plan. In addition, (i) the Administrator shall have the authority, subject
to the restrictions contained in Section 3(c) herein, to accelerate the date
that any Award which was not otherwise exercisable, vested or earned shall
become exercisable, vested or earned in whole or in part without any obligation
to accelerate such date with respect to any other Award granted to any
recipient;

 

8



--------------------------------------------------------------------------------

and (ii) the Administrator may in its sole discretion modify or extend the terms
and conditions for exercise, vesting or earning of an Award (in each case,
taking into account any Code Section 409A considerations). The Administrator may
determine that a Participant’s rights, payments and/or benefits with respect to
an Award (including but not limited to any shares issued or issuable and/or cash
paid or payable with respect to an Award) shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for Cause, violation of policies of the Company or an
Affiliate, breach of non-solicitation, noncompetition, confidentiality or other
restrictive covenants that may apply to the Participant, other conduct by the
Participant that is determined by the Administrator to be detrimental to the
business or reputation of the Company or any Affiliate, and/or other
circumstances where such reduction, cancellation, forfeiture or recoupment is
required by Applicable Law. In addition, the Administrator shall have the
authority and discretion to establish terms and conditions of Awards (including
but not limited to the establishment of subplans) as the Administrator
determines to be necessary or appropriate to conform to the applicable
requirements or practices of jurisdictions outside of the United States. In
addition to action by meeting in accordance with Applicable Law, any action of
the Administrator with respect to the Plan may be taken by a written instrument
signed by all of the members of the Board or Committee, as appropriate, and any
such action so taken by written consent shall be as fully effective as if it had
been taken by a majority of the members at a meeting duly held and called. All
determinations of the Administrator with respect to the Plan and any Award or
Award Agreement will be final and binding on the Company and all persons having
or claiming an interest in any Award granted under the Plan. No member of the
Board or Committee, as applicable, shall be liable while acting as Administrator
for any action or determination made in good faith with respect to the Plan, an
Award or an Award Agreement. The members of the Board or Committee, as
applicable, shall be entitled to indemnification and reimbursement in the manner
and to the fullest extent provided in the Company’s certificate of incorporation
and/or bylaws and/or pursuant to Applicable Law.

(c) Notwithstanding the provisions of Section 3(b), Awards (other than Other
Stock-Based Awards) granted to Employees under the Plan shall be subject to a
minimum vesting period of one year (which may include installment vesting within
such one-year period as determined by the Administrator); provided, however,
that (i) the Administrator may provide for acceleration of vesting of all or a
portion of an Award in the event of a Participant’s death, Disability or
Retirement, or (to the extent provided in Section 15 herein) upon the occurrence
of a Change of Control of the Company; (ii) the Administrator may provide for
the grant of an Award without a minimum vesting period or may accelerate the
vesting of all or a portion of an Award for any reason, but only with respect to
Awards for no more than an aggregate of five percent (5%) of the total number of
Shares authorized for issuance under the Plan pursuant to Section 5(a) herein,
upon such terms and conditions as the Administrator shall determine; and
(iii) the Administrator also may provide for the grant of Awards to Participants
that have different vesting terms in the case of Other Stock-Based Awards or
Awards that are substituted for other equity awards in connection with mergers,
consolidations or other similar transactions, Awards that are granted as an
inducement to be employed by the Company or an Affiliate or to replace forfeited
awards from a former employer, or Awards that are granted in exchange for
foregone cash compensation.

(d) Notwithstanding the other provisions of Section 3, the Board may expressly
delegate to one or more officers of the Company or a special committee
consisting of one or more directors who are also officers of the Company the
authority, within specified parameters, to grant Awards to eligible
Participants, and to make any or all of the determinations reserved for the
Administrator in the Plan and summarized in Section 3(b) with respect to such
Awards (subject to any restrictions imposed by Applicable Law and such terms and
conditions as may be established by the Administrator); provided, however, that,
if and to the extent required by Section 16 of the Exchange Act or Code
Section 162(m), the Participant, at the time of said grant or other
determination, (i) is not deemed to be an officer or

 

9



--------------------------------------------------------------------------------

director of the Company within the meaning of Section 16 of the Exchange Act;
and (ii) is not deemed to be a Covered Employee as defined under Code
Section 162(m). To the extent that the Administrator has delegated authority to
grant Awards pursuant to this Section 3(d) to an officer and/or a special
committee, references to the “Administrator” shall include references to such
officer(s) and/or special committee, subject, however, to the requirements of
the Plan, Rule 16b-3, Code Section 162(m) and other Applicable Law.

 

4. Effective Date

The Effective Date of the Plan shall be August 18, 2015 (the “Effective Date”).
Awards may be granted on or after the Effective Date, but no Awards may be
granted after August 18, 2025. Awards that are outstanding at the end of the
Plan term (or such earlier termination date as may be established by the Board
pursuant to Section 17(a)) shall continue in accordance with their terms, unless
otherwise provided in the Plan or an Award Agreement.

 

5. Shares of Stock Subject to the Plan; Award Limitations

(a) Shares of Stock Subject to the Plan: Subject to adjustments as provided in
Section 5(d), the maximum aggregate number of shares of Common Stock that may be
issued pursuant to Awards granted under the Plan shall not exceed the sum of
(i) 591,757 plus (ii) any shares subject to an award granted under a Prior Plan,
which award is forfeited, cancelled, terminated, expires or lapses for any
reason. Shares delivered under the Plan shall be authorized but unissued shares,
treasury shares or shares purchased on the open market or by private purchase.
The Company hereby reserves sufficient authorized shares of Common Stock to meet
the grant of Awards hereunder.

(b) Award Limitations: Notwithstanding any provision in the Plan to the
contrary, the following limitations shall apply to Awards granted under the
Plan, in each case subject to adjustments pursuant to Section 5(d):

(i) The maximum aggregate number of shares of Common Stock that may be issued
under the Plan pursuant to the grant of Incentive Options shall not exceed
591,757 shares;

(ii) In any 12-month period, no Participant may be granted Options and SARs that
are not related to an Option for more than 71,428 shares of Common Stock (or the
equivalent value thereof based on the Fair Market Value per share of the Common
Stock on the date of grant of an Award);

(iii) In any 12-month period, no Participant may be granted Awards other than
Options or SARs that are settled in shares of Common Stock for more than 71,428
shares of Common Stock (or the equivalent value thereof based on the Fair Market
Value per share of the Common Stock on the date of grant of an Award); provided,
however that Cash Bonus Awards shall be governed by the provisions of Section 13
herein.

(iv) Notwithstanding the provisions of Section 5(b)(ii) and (iii) herein, with
respect to non-employee Directors, in any 12-month period, no such Director may
be granted Awards for more than 21,428 shares of Common Stock (or the equivalent
value thereof based on the Fair Market Value per share of Common Stock on the
date of grant); provided, however, that any Director cash retainer fees or other
fees that are settled in shares of Common Stock shall not be subject to this
limitation.

 

10



--------------------------------------------------------------------------------

(For purposes of Section 5(b)(ii), (iii) and (iv), an Option and Related SAR
shall be treated as a single Award.)

(c) Additional Share Counting Provisions. The following provisions shall apply
with respect to the share limitations of Section 5(a):

(i) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued or forfeited shares subject to the Award
will again be available for issuance pursuant to Awards granted under the Plan.

(ii) Awards (other than SARs) settled in cash shall not be counted against the
share limitations stated in Section 5(a) herein.

(iii) Dividends, including dividends paid in shares, or dividend equivalents
paid in cash in connection with outstanding Awards, will not be counted towards
the share limitations in Section 5(a).

(iv) To the extent that the full number of shares subject to an Award other than
an Option or SAR is not issued for any reason, including by reason of failure to
achieve maximum performance goals, only the number of shares issued and
delivered shall be considered for purposes of determining the number of shares
remaining available for issuance pursuant to Awards granted under the Plan.

(v) The following shares of Common Stock may not again be made available for
issuance as Awards under the Plan: (A) shares withheld from an Award or
delivered by a Participant to satisfy minimum tax withholding requirements for
Awards, (B) shares not issued or delivered as a result of the net settlement of
an outstanding SAR or Option, (C) shares used to pay the exercise price related
to an outstanding Option or (D) shares repurchased on the open market with the
proceeds of the Option Price.

(vi) Further, (A) shares issued under the Plan through the settlement,
assumption or substitution of outstanding awards granted by another entity or
obligations to grant future awards as a condition of or in connection with a
merger, acquisition or similar transaction involving the Company acquiring
another entity shall not reduce the maximum number of shares available for
delivery under the Plan, and (B) available shares under a stockholder approved
plan of an acquired company (as appropriately adjusted to reflect the
transaction) may be used for Awards under the Plan and will not reduce the
maximum number of shares available under the Plan, subject, in the case of both
(A) and (B) herein, to applicable stock exchange listing requirements.

(d) Adjustments; Right to Issue Additional Securities: If there is any change in
the outstanding shares of Common Stock because of a merger, consolidation or
reorganization involving the Company, or if the Board of Directors of the
Company declares a stock dividend, stock split distributable in shares of Common
Stock, other distribution (other than regular or ordinary cash dividends) or
reverse stock split, combination or reclassification of the Common Stock, or if
there is a similar change in the capital stock structure of the Company
affecting the Common Stock (excluding conversion of convertible securities by
the Company and/or the exercise of warrants by their holders), then the number
of shares of Common Stock reserved for issuance under the Plan shall be
correspondingly adjusted, and the Administrator shall make such adjustments to
Awards or to any provisions of this Plan as the Administrator deems equitable to
prevent dilution or enlargement of Awards or as may otherwise be advisable.
Nothing in the Plan, an Award or an Award Agreement shall limit the ability of
the Company to issue additional securities (including but not limited to the
issuance of other options or other derivative securities, warrants, additional
shares or classes of Common Stock, preferred stock and/or other convertible
securities).

 

11



--------------------------------------------------------------------------------

6. Eligibility

An Award may be granted only to an individual who satisfies all of the following
eligibility requirements on the date the Award is granted:

(a) The individual is either (i) an Employee, (ii) a Director or (iii) an
Independent Contractor.

(b) With respect to the grant of Incentive Options, the individual is otherwise
eligible to participate under this Section 6, is an Employee of the Company or a
Parent or Subsidiary and does not own, immediately before the time that the
Incentive Option is granted, stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or a Parent or
Subsidiary. Notwithstanding the foregoing, an Employee who owns more than 10% of
the total combined voting power of all classes of stock of the Company or a
Parent or Subsidiary may be granted an Incentive Option if the Option Price is
at least 110% of the Fair Market Value of the Common Stock, and the Option
Period does not exceed five years. For this purpose, an individual will be
deemed to own stock which is attributable to him under Code Section 424(d).

(c) With respect to the grant of substitute awards or assumption of awards in
connection with a merger, consolidation, acquisition, reorganization or similar
transaction involving the Company or an Affiliate, the recipient is otherwise
eligible to receive the Award and the terms of the award are consistent with the
Plan and Applicable Law (including, to the extent necessary, the federal
securities laws registration provisions, Code Section 409A and Code
Section 424(a)).

(d) The individual, being otherwise eligible under this Section 6, is selected
by the Administrator as an individual to whom an Award shall be granted (as
defined above, a “Participant”).

 

7. Options

(a) Grant of Options: Subject to the limitations of the Plan, the Administrator
may in its discretion grant Options to such eligible Participants in such
numbers, subject to such terms and conditions, and at such times as the
Administrator shall determine. Both Incentive Options and Nonqualified Options
may be granted under the Plan, as determined by the Administrator; provided,
however, that Incentive Options may only be granted to Employees of the Company
or a Parent or Subsidiary. To the extent that an Option is designated as an
Incentive Option but does not qualify as such under Code Section 422, the Option
(or portion thereof) shall be treated as a Nonqualified Option. An Option may be
granted with or without a Related SAR.

(b) Option Price: The Option Price per share at which an Option may be exercised
shall be established by the Administrator and stated in the Award Agreement
evidencing the grant of the Option; provided, that (i) the Option Price of an
Option shall be no less than 100% of the Fair Market Value per share of the
Common Stock as determined on the date the Option is granted (or 110% of the
Fair Market Value with respect to Incentive Options granted to an Employee who
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or a Parent or Subsidiary, as provided in
Section 6(b)); and (ii) in no event shall the Option Price per share of any
Option be less than the par value, if any, per share of the Common Stock.
Notwithstanding the foregoing, the Administrator may in its discretion authorize
the grant of substitute or assumed options of an acquired entity with an Option
Price not equal to 100% of the Fair Market Value of the stock on the date of
grant, if the terms of such substitution or assumption otherwise comply, to the
extent deemed applicable, with Code Section 409A and/or Code Section 424(a).

 

12



--------------------------------------------------------------------------------

(c) Date of Grant: An Option shall be considered to be granted on the date that
the Administrator acts to grant the Option, or on such later date as may be
established by the Administrator in accordance with Applicable Law.

(d) Option Period and Limitations on the Right to Exercise Options:

(i) The Option Period shall be determined by the Administrator at the time the
Option is granted and shall be stated in the Award Agreement. The Option Period
shall not extend more than 10 years from the date on which the Option is granted
(or five years with respect to Incentive Options granted to an Employee who owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or a Parent or Subsidiary, as provided in Section 6(b)).
Any Option or portion thereof not exercised before expiration of the Option
Period shall terminate. The period or periods during which, and the terms and
conditions pursuant to which, an Option may vest and become exercisable shall be
determined by the Administrator in its discretion, subject to the terms of the
Plan (including but not limited to the provisions of Section 3(c) herein).

(ii) An Option may be exercised by giving written notice to the Company in form
acceptable to the Administrator at such place and subject to such conditions as
may be established by the Administrator or its designee. Such notice shall
specify the number of shares to be purchased pursuant to an Option and the
aggregate purchase price to be paid therefor and shall be accompanied by payment
of such purchase price. Unless an Award Agreement provides otherwise, such
payment shall be in the form of cash or cash equivalent; provided that, except
where prohibited by the Administrator or Applicable Law (and subject to such
terms and conditions as may be established by the Administrator), payment may
also be made:

(A) By delivery (by either actual delivery or attestation) of shares of Common
Stock owned by the Participant for such time period, if any, as may be
determined by the Administrator;

(B) By shares of Common Stock withheld upon exercise;

(C) By delivery of written notice of exercise to the Company and delivery to a
broker of written notice of exercise and irrevocable instructions to promptly
deliver to the Company the amount of sale or loan proceeds to pay the Option
Price;

(D) By such other payment methods as may be approved by the Administrator and
which are acceptable under Applicable Law; or

(E) By any combination of the foregoing methods.

Shares delivered or withheld in payment on the exercise of an Option shall be
valued at their Fair Market Value on the date of exercise, as determined by the
Administrator or its designee.

(iii) The Administrator shall determine the extent, if any, to which a
Participant may have the right to exercise an Option following termination of
the Participant’s employment or service with the Company. Such rights, if any,
shall be subject to the sole discretion of the Administrator, shall be stated in
the individual Award Agreement, need not be uniform among all Options issued
pursuant to this Section 7, and may reflect distinctions based on the reasons
for termination of employment or service.

 

13



--------------------------------------------------------------------------------

(e) Notice of Disposition: If shares of Common Stock acquired upon exercise of
an Incentive Option are disposed of within two years following the date of grant
or one year following the transfer of such shares to a Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of the date and terms of such disposition and provide such
other information regarding the disposition as the Administrator may reasonably
require.

(f) Limitation on Incentive Options: In no event shall there first become
exercisable by an Employee in any one calendar year Incentive Options granted by
the Company or any Parent or Subsidiary with respect to shares having an
aggregate Fair Market Value (determined at the time an Incentive Option is
granted) greater than $100,000; provided that, if such limit is exceeded, then
the first $100,000 of shares to become exercisable in such calendar year will be
Incentive Options and the Options (or portion thereof) for shares with a value
in excess of $100,000 that first became exercisable in that calendar year will
be Nonqualified Options. In the event the Code or the regulations promulgated
thereunder are amended after the Effective Date of the Plan to provide for a
different limitation on the Fair Market Value of shares permitted to be subject
to Incentive Options, then such different limit shall be automatically
incorporated herein. To the extent that any Incentive Options are first
exercisable by a Participant in excess of the limitation described herein, the
excess shall be considered a Nonqualified Option.

(g) Nontransferability of Options: Incentive Options shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than transfers by
will or the laws of intestate succession or, in the Administrator’s discretion,
such transfers as may otherwise be permitted in accordance with Treasury
Regulation Section 1.421-1(b)(2) or Treasury Regulation Section 1.421-2(c) or
any successor provisions thereto. Nonqualified Options shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, except for transfers if and to the extent
permitted by the Administrator in a manner consistent with the registration
provisions of the Securities Act. Except as may be permitted by the preceding,
an Option shall be exercisable during the Participant’s lifetime only by him or
by his guardian or legal representative. The designation of a beneficiary in
accordance with the Plan does not constitute a transfer.

 

8. Stock Appreciation Rights

(a) Grant of SARs: Subject to the limitations of the Plan, the Administrator may
in its discretion grant SARs to such eligible Participants, in such numbers,
upon such terms and at such times as the Administrator shall determine. SARs may
be granted to the holder of an Option (a “Related Option”) with respect to all
or a portion of the shares of Common Stock subject to the Related Option (a
“Related SAR”) or may be granted separately to an eligible individual (a
“Freestanding SAR”). The Base Price per share of an SAR shall be no less than
100% of the Fair Market Value per share of the Common Stock on the date the SAR
is granted. Notwithstanding the foregoing, the Administrator may in its
discretion authorize the grant of substitute or assumed SARs of an acquired
entity with a Base Price per share not equal to at least 100% of the Fair Market
Value of the stock on the date of grant, if the terms of such substitution or
assumption otherwise comply, to the extent deemed applicable, with Code
Section 409A and/or Code Section 424(a). An SAR shall be considered to be
granted on the date that the Administrator acts to grant the SAR, or on such
other date as may be established by the Administrator in accordance with
Applicable Law.

(b) Related SARs: A Related SAR may be granted either concurrently with the
grant of the Related Option or (if the Related Option is a Nonqualified Option)
at any time thereafter prior to the

 

14



--------------------------------------------------------------------------------

complete exercise, termination, expiration or cancellation of such Related
Option. The Base Price of a Related SAR shall be equal to the Option Price of
the Related Option. Related SARs shall be exercisable only at the time and to
the extent that the Related Option is exercisable (and may be subject to such
additional limitations on exercisability as the Administrator may provide in an
Award Agreement), and in no event after the complete termination or full
exercise of the Related Option. Notwithstanding the foregoing, a Related SAR
that is related to an Incentive Option may be exercised only to the extent that
the Related Option is exercisable and only when the Fair Market Value exceeds
the Option Price of the Related Option. Upon the exercise of a Related SAR
granted in connection with a Related Option, the Option shall be canceled to the
extent of the number of shares as to which the SAR is exercised, and upon the
exercise of a Related Option, the Related SAR shall be canceled to the extent of
the number of shares as to which the Related Option is exercised or surrendered.

(c) Freestanding SARs: An SAR may be granted without relationship to an Option
(as defined above, a “Freestanding SAR”) and, in such case, will be exercisable
upon such terms and subject to such conditions as may be determined by the
Administrator, subject to the terms of the Plan.

(d) Exercise of SARs:

(i) Subject to the terms of the Plan (including but not limited to Section 3(c)
herein), SARs shall be vested and exercisable in whole or in part upon such
terms and conditions as may be established by the Administrator. The period
during which an SAR may be exercisable shall not exceed 10 years from the date
of grant or, in the case of Related SARs, such shorter Option Period as may
apply to the Related Option. Any SAR or portion thereof not exercised before
expiration of the period established by the Administrator shall terminate.

(ii) SARs may be exercised by giving written notice to the Company in form
acceptable to the Administrator at such place and subject to such terms and
conditions as may be established by the Administrator or its designee. Unless
the Administrator determines otherwise, the date of exercise of an SAR shall
mean the date on which the Company shall have received proper notice from the
Participant of the exercise of such SAR.

(iii) The Administrator shall determine the extent, if any, to which a
Participant may have the right to exercise an SAR following termination of the
Participant’s employment or service with the Company. Such rights, if any, shall
be determined in the sole discretion of the Administrator, shall be stated in
the individual Award Agreement, need not be uniform among all SARs issued
pursuant to this Section 8, and may reflect distinctions based on the reasons
for termination of employment or service.

(e) Payment Upon Exercise: Subject to the limitations of the Plan, upon the
exercise of an SAR, a Participant shall be entitled to receive payment from the
Company in an amount determined by multiplying (i) the excess, if any, of the
Fair Market Value of a share of Common Stock on the date of exercise of the SAR
over the Base Price of the SAR by (ii) the number of shares of Common Stock with
respect to which the SAR is being exercised. The consideration payable upon
exercise of an SAR shall be paid in cash, shares of Common Stock (valued at Fair
Market Value on the date of exercise of the SAR) or a combination of cash and
shares of Common Stock, as determined by the Administrator.

(f) Nontransferability: Unless the Administrator determines otherwise, SARs
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession, except
for transfers if and to the extent permitted by the Administrator in a manner
consistent with the registration provisions of the Securities Act. Except as may
be permitted by the preceding sentence, SARs may be exercised during the
Participant’s lifetime only by him or by his guardian or legal representative.
The designation of a beneficiary in accordance with the Plan does not constitute
a transfer.

 

15



--------------------------------------------------------------------------------

9. Restricted Awards

(a) Grant of Restricted Awards: Subject to the limitations of the Plan, the
Administrator may in its discretion grant Restricted Awards to such
Participants, for such numbers of shares of Common Stock, upon such terms and at
such times as the Administrator shall determine. Such Restricted Awards may be
in the form of Restricted Stock Awards and/or Restricted Stock Units that are
subject to certain conditions, which conditions must be met in order for the
Restricted Award to vest and be earned (in whole or in part) and no longer
subject to forfeiture. Restricted Stock Awards shall be payable in shares of
Common Stock. Restricted Stock Units shall be payable in cash or shares of
Common Stock, or partly in cash and partly in shares of Common Stock, in
accordance with the terms of the Plan and the discretion of the Administrator.
Subject to the provisions of Section 3(c) herein, the Administrator shall
determine the nature, length and starting date of the period, if any, during
which a Restricted Award may be earned (the “Restriction Period”), and shall
determine the conditions which must be met in order for a Restricted Award to be
granted or to vest or be earned (in whole or in part), which conditions may
include, but are not limited to, payment of a stipulated purchase price,
attainment of performance objectives, continued service or employment for a
certain period of time, a combination of attainment of performance objectives
and continued service, Retirement, Disability, death or any combination of such
conditions. In the case of Restricted Awards based upon performance criteria, or
a combination of performance criteria and continued service, the Administrator
shall determine the Performance Measures applicable to such Restricted Awards
(subject to Section 1(jj)).

(b) Vesting of Restricted Awards: Subject to the terms of the Plan (and taking
into account any Code Section 409A considerations), the Administrator shall have
sole authority to determine whether and to what degree Restricted Awards have
vested and been earned and are payable and to establish and interpret the terms
and conditions of Restricted Awards.

(c) Termination of Employment or Service; Forfeiture: Unless the Administrator
determines otherwise, if the employment or service of a Participant shall be
terminated for any reason (whether by the Company or the Participant and whether
voluntary or involuntary) and all or any part of a Restricted Award has not
vested or been earned pursuant to the terms of the Plan and related Award
Agreement, such Award, to the extent not then vested or earned, shall be
forfeited immediately upon such termination and the Participant shall have no
further rights with respect thereto.

(d) Share Certificates; Escrow: Unless the Administrator determines otherwise, a
certificate or certificates representing the shares of Common Stock subject to a
Restricted Stock Award shall be issued in the name of the Participant (or, in
the case of uncertificated shares, other written evidence of ownership in
accordance with Applicable Law shall be provided) after the Award has been
granted. Notwithstanding the foregoing, the Administrator may require that (i) a
Participant deliver the certificate(s) (or other instruments) for such shares to
the Administrator or its designee to be held in escrow until the Restricted
Stock Award vests and is no longer subject to a substantial risk of forfeiture
(in which case the shares will be promptly released to the Participant) or is
forfeited (in which case the shares shall be returned to the Company); and/or
(ii) a Participant deliver to the Company a stock power, endorsed in blank (or
similar instrument), relating to the shares subject to the Restricted Stock
Award which are subject to forfeiture. Unless the Administrator determines
otherwise, a certificate or certificate representing shares of Common Stock
issuable pursuant to a Restricted Stock Unit shall be issued in the name of the
Participant (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall be provided) promptly after
the Award (or portion thereof) has vested and is distributable.

 

16



--------------------------------------------------------------------------------

(e) Nontransferability: Unless the Administrator determines otherwise,
Restricted Awards that have not vested shall not be transferable (including by
sale, assignment, pledge or hypothecation) other than transfers by will or the
laws of intestate succession, and the recipient of a Restricted Award shall not
sell, transfer, assign, pledge or otherwise encumber shares subject to the Award
until the Restriction Period has expired and until all conditions to vesting
have been met. The designation of a beneficiary in accordance with the Plan does
not constitute a transfer.

 

10. Performance Awards

(a) Grant of Performance Awards: Subject to the terms of the Plan, the
Administrator may in its discretion grant Performance Awards to such eligible
Participants upon such terms and conditions and at such times as the
Administrator shall determine. Performance Awards may be in the form of
Performance Shares and/or Performance Units. An Award of a Performance Share is
a grant of a right to receive shares of Common Stock, the cash value thereof, or
a combination thereof (in the Administrator’s discretion), which is contingent
upon the achievement of performance or other objectives during a specified
period and which has a value on the date of grant equal to the Fair Market Value
of a share of Common Stock. An Award of a Performance Unit is a grant of a right
to receive shares of Common Stock or a designated dollar value amount of Common
Stock which is contingent upon the achievement of performance or other
objectives during a specified period, and which has an initial value determined
in a dollar amount established by the Administrator at the time of grant.
Subject to Section 5(b), the Administrator shall have discretion to determine
the number of Performance Units and/or Performance Shares granted to any
Participant. Subject to the provisions of Section 3(c) herein, the Administrator
shall determine the nature, length and starting date of the period during which
a Performance Award may be earned (the “Performance Period”), and shall
determine the conditions which must be met in order for a Performance Award to
be granted or to vest or be earned (in whole or in part), which conditions may
include but are not limited to payment of a stipulated purchase price,
attainment of performance objectives, continued service or employment for a
certain period of time, or a combination of any such conditions. Subject to
Section 1(jj), the Administrator shall determine the Performance Measures to be
used in valuing Performance Awards.

(b) Earning of Performance Awards: Subject to the terms of the Plan (and taking
into account any Code Section 409A considerations), the Administrator shall have
sole authority to determine whether and to what degree Performance Awards have
been earned and are payable and to interpret the terms and conditions of
Performance Awards and the provisions of this Section 10.

(c) Form of Payment: Payment of the amount to which a Participant shall be
entitled upon earning a Performance Award shall be made in cash, shares of
Common Stock, or a combination of cash and shares of Common Stock, as determined
by the Administrator in its sole discretion. Payment may be made in a lump sum
or upon such terms as may be established by the Administrator (taking into
account any Code Section 409A considerations).

(d) Termination of Employment or Service; Forfeiture: Unless the Administrator
determines otherwise (taking into account any Code Section 409A considerations),
if the employment or service of a Participant shall terminate for any reason
(whether by the Company or the Participant and whether voluntary or involuntary)
and the Participant has not earned all or part of a Performance Award pursuant
to the terms of the Plan and related Award Agreement, such Award, to the extent
not then earned, shall be forfeited immediately upon such termination and the
Participant shall have no further rights with respect thereto.

(e) Nontransferability: Unless the Administrator determines otherwise,
Performance Awards which have not been earned shall not be transferable
(including by sale, assignment, pledge or

 

17



--------------------------------------------------------------------------------

hypothecation) other than transfers by will or the laws of intestate succession,
and the recipient of a Performance Award shall not sell, transfer, assign,
pledge or otherwise encumber any shares or any other benefit subject to the
Award until the Performance Period has expired and the conditions to earning the
Award have been met. The designation of a beneficiary in accordance with the
Plan does not constitute a transfer.

 

11. Phantom Stock Awards

(a) Grant of Phantom Stock Awards: Subject to the terms of the Plan, the
Administrator may in its discretion grant Phantom Stock Awards to such eligible
Participants, in such numbers, upon such terms and at such times as the
Administrator shall determine. A Phantom Stock Award is an Award to a
Participant of a number of hypothetical share units with respect to shares of
Common Stock, with a value based on the Fair Market Value of a share of Common
Stock.

(b) Vesting of Phantom Stock Awards: Subject to the terms of the Plan (and
taking into account any Code Section 409A considerations), the Administrator
shall have sole authority to determine whether and to what degree Phantom Stock
Awards have vested and are payable and to interpret the terms and conditions of
Phantom Stock Awards.

(c) Termination of Employment or Service; Forfeiture: Unless the Administrator
determines otherwise (taking into account any Code Section 409A considerations),
if the employment or service of a Participant shall be terminated for any reason
(whether by the Company or the Participant and whether voluntary or involuntary)
and all or any part of a Phantom Stock Award has not vested and become payable
pursuant to the terms of the Plan and related Award Agreement, such Award, to
the extent not then vested or earned, shall be forfeited immediately upon such
termination and the Participant shall have no further rights with respect
thereto.

(d) Payment of Phantom Stock Awards: Upon vesting of all or a part of a Phantom
Stock Award and satisfaction of such other terms and conditions as may be
established by the Administrator, the Participant shall be entitled to a payment
of an amount equal to the Fair Market Value of one share of Common Stock with
respect to each such Phantom Stock unit which has vested and is payable. Payment
may be made, in the discretion of the Administrator, in cash or in shares of
Common Stock valued at their Fair Market Value on the applicable vesting date or
dates (or other date or dates determined by the Administrator), or in a
combination thereof. Payment may be made in a lump sum or upon such terms as may
be established by the Administrator (taking into account any Code Section 409A
considerations).

(e) Nontransferability: Unless the Administrator determines otherwise,
(i) Phantom Stock Awards shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than transfers by will or the laws of
intestate succession and (ii) shares of Common Stock (if any) subject to a
Phantom Stock Award may not be sold, transferred, assigned, pledged or otherwise
encumbered until the Phantom Stock Award has vested and all other conditions
established by the Administrator have been met. The designation of a beneficiary
in accordance with the Plan does not constitute a transfer.

 

12. Other Stock-Based Awards

The Administrator shall have the authority to grant Other Stock-Based Awards to
one or more eligible Participants. Such Other Stock-Based Awards may be valued
in whole or in part by reference to, or otherwise based on or related to, shares
of Common Stock or Awards for shares of Common Stock, including but not limited
to Other Stock-Based Awards granted in lieu of bonus, salary or other
compensation, Other Stock-Based Awards granted with vesting or performance
conditions, and/or Other Stock-Based Awards granted without being subject to
vesting or performance conditions. Subject to the

 

18



--------------------------------------------------------------------------------

provisions of the Plan, the Administrator shall determine the number of shares
of Common Stock to be awarded to a Participant under (or otherwise related to)
such Other Stock-Based Awards; whether such Other Stock-Based Awards shall be
settled in cash, shares of Common Stock or a combination of cash and shares of
Common Stock; and the other terms and conditions of such Awards. Unless the
Administrator determines otherwise, (i) Other Stock-Based Awards shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
transfers by will or the laws of intestate succession, and (ii) shares of Common
Stock (if any) subject to an Other Stock-Based Award may not be sold,
transferred, assigned, pledged or otherwise encumbered until the Other
Stock-Based Award has vested and all other conditions established by the
Administrator have been met. The designation of a beneficiary in accordance with
the Plan does not constitute a transfer.

 

13. Cash Bonus Awards

The Administrator may, in its discretion, grant Cash Bonus Awards under the Plan
to one or more eligible Participants. Cash Bonus Awards shall be subject to
performance conditions as described in Section 1(jj) above and, to the extent
such Cash Bonus Awards are granted to Covered Employees and intended to qualify
as “performance-based compensation” under Code Section 162(m), shall be subject
to the requirements of Code Section 162(m), including without limitation, the
establishment of Performance Measures and certification of performance by the
Committee as provided in Section 1(jj) and Section 20(c). The Administrator also
shall have authority to modify, reduce or eliminate any Cash Bonus Award. In
addition, the aggregate amount of compensation granted to any one Participant in
any 12-month period in respect of all Cash Bonus Awards granted under the Plan
and payable only in cash (and exclusive of Restricted Stock Unit Awards, Phantom
Stock Awards, SARs or other equity-based Awards settled in cash, which are
subject to the Award limitations stated in Section 5(b) herein) shall not exceed
$1,000,000.

 

14. Dividends and Dividend Equivalents

The Administrator may, in its sole discretion, provide that Awards other than
Options and SARs earn dividends or dividend equivalents; provided, however, that
dividends and dividend equivalents, if any, on unearned or unvested
performance-based Awards shall not be paid (even if accrued) unless and until
the underlying Award (or portion thereof) has vested and/or been earned. Such
dividends or dividend equivalents may be paid currently or may be credited to a
Participant’s account. Any crediting of dividends or dividend equivalents may be
subject to such additional restrictions and conditions as the Administrator may
establish, including reinvestment in additional shares of Common Stock or share
equivalents. Notwithstanding the other provisions herein, any dividends or
dividend equivalents related to an Award shall be structured in a manner so as
to avoid causing the Award and related dividends or dividend equivalents to be
subject to Code Section 409A or shall otherwise be structured so that the Award
and dividends or dividend equivalents are in compliance with Code Section 409A.

 

15. Change of Control

Notwithstanding any other provision in the Plan to the contrary (and unless an
individual employment agreement in effect prior to the Effective Date provides
otherwise), the following provisions shall apply in the event of a Change of
Control:

(a) To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute for an Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as Awards outstanding under the Plan
immediately prior to the Change of Control event, (i) all outstanding Options
and SARs shall become

 

19



--------------------------------------------------------------------------------

fully vested and exercisable, whether or not then otherwise vested and
exercisable; and (ii) any restrictions, including but not limited to the
Restriction Period, Performance Period and/or performance criteria applicable to
any outstanding Award other than Options or SARs shall be deemed to have been
met, and such Awards shall become fully vested, earned and payable to the
fullest extent of the original grant of the applicable Award (or, in the case of
performance-based Awards the earning of which is based on attaining a target
level of performance, such Awards shall be deemed earned at target).

(b) Further, in the event that an Award is substituted, assumed or continued as
provided in Section 15(a) herein, the Award will nonetheless become vested (and,
in the case of Options and SARs, exercisable) in full and any restrictions,
including but not limited to the Restriction Period, Performance Period and/or
performance criteria applicable to any outstanding Award other than Options or
SARs shall be deemed to have been met, and such Awards shall become fully
vested, earned and payable to the fullest extent of the original award (or, in
the case of performance-based Awards the earning of which is based on attaining
a target level of performance, such Awards shall be deemed earned at target), if
the employment or service of the Participant is terminated within six months
before (in which case vesting shall not occur until the effective date of the
Change of Control) or one year (or such other period after a Change of Control
as may be stated in a Participant’s employment agreement, change in control
agreement or similar agreement, if applicable) after the effective date of a
Change of Control if such termination of employment or service (i) is by the
Company not for Cause or (ii) if an Award Agreement so provides, is by the
Participant for Good Reason. For clarification, for the purposes of this
Section 15, the “Company” shall include any successor to the Company.

 

16. Withholding

The Company shall withhold all required local, state, federal, foreign and other
taxes and any other amount required to be withheld by any governmental authority
or law from any amount payable in cash with respect to an Award. Prior to the
delivery or transfer of any certificate for shares or any other benefit
conferred under the Plan, the Company shall require any Participant or other
person to pay to the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of such recipient. Notwithstanding the
foregoing, the Administrator may in its discretion establish procedures to
permit a recipient to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to such
an Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the shares to which the recipient is otherwise entitled. The
number of shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.

 

17. Amendment and Termination of the Plan and Awards

(a) Amendment and Termination of Plan: The Plan may be amended, altered,
suspended and/or terminated at any time by the Board; provided, that
(i) approval of an amendment to the Plan by the stockholders of the Company
shall be required to the extent, if any, that stockholder approval of such
amendment is required by Applicable Law; and (ii) except for adjustments made
pursuant to Section 5(d) the Company may not, without obtaining stockholder
approval, (A) amend the terms of outstanding Options or SARs to reduce the
Option Price or Base Price of such outstanding Options or SARs; (B) exchange
outstanding Options or SARs for cash, for Options or SARs with an Option Price
or Base Price that is less than the Option Price or Base Price of the original
Option or SAR, or for other equity awards at a time when the original Option or
SAR has an Option Price or Base Price, as the case may be, above the Fair Market
Value of the Common Stock; or (C) take other action with respect to Options or
SARs that would be treated as a repricing under the rules of the principal stock
exchange on which shares of the Common Stock are listed.

 

20



--------------------------------------------------------------------------------

(b) Amendment and Termination of Awards: The Administrator may amend, alter,
suspend and/or terminate any Award granted under the Plan, prospectively or
retroactively, but (except as otherwise provided in Section 17(c)) such
amendment, alteration, suspension or termination of an Award shall not, without
the written consent of the recipient of an outstanding Award, materially
adversely affect the rights of the recipient with respect to the Award.

(c) Amendments to Comply with Applicable Law: Notwithstanding Section 17(a) and
Section 17(b) herein, the following provisions shall apply:

(i) The Administrator shall have unilateral authority to amend the Plan and any
Award (without Participant consent) to the extent necessary to comply with
Applicable Law or changes to Applicable Law (including but in no way limited to
Code Section 409A, Code Section 422 and federal securities laws).

(ii) The Administrator shall have unilateral authority to make adjustments to
the terms and conditions of Awards in recognition of unusual or nonrecurring
events affecting the Company or any Affiliate, or the financial statements of
the Company or any Affiliate, or of changes in Applicable Law, or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles or Applicable Law.

 

18. Restrictions on Awards and Shares; Compliance with Applicable Law

(a) General: As a condition to the issuance and delivery of Common Stock
hereunder, or the grant of any benefit pursuant to the Plan, the Company may
require a Participant or other person at any time and from time to time to
become a party to an Award Agreement, other agreement(s) restricting the
transfer, purchase, repurchase and/or voting of shares of Common Stock of the
Company, and any employment agreements, consulting agreements, noncompetition
agreements, confidentiality agreements, nonsolicitation agreements,
nondisparagement agreements or other agreements imposing such restrictions as
may be required by the Company. In addition, without in any way limiting the
effect of the foregoing, each Participant or other holder of shares issued under
the Plan shall be permitted to transfer such shares only if such transfer is in
accordance with the Plan, the Award Agreement, and any other applicable
agreements and Applicable Law. The acquisition of shares of Common Stock under
the Plan by a Participant or any other holder of shares shall be subject to, and
conditioned upon, the agreement of the Participant or other holder of such
shares to the restrictions described in the Plan, the Award Agreement and any
other applicable agreements and Applicable Law.

(b) Compliance with Applicable Laws, Rules and Regulations: The Company may
impose such restrictions on Awards, shares of Common Stock and any other
benefits underlying Awards hereunder as it may deem advisable, including without
limitation restrictions under the federal securities laws, the requirements of
any stock exchange or similar organization and any blue sky, state or foreign
securities or other laws applicable to such securities. Notwithstanding any
other Plan provision to the contrary, the Company shall not be obligated to
issue, deliver or transfer shares of Common Stock under the Plan, make any other
distribution of benefits under the Plan, or take any other action, unless such
delivery, distribution or action is in compliance with Applicable Law (including
but not limited to the requirements of the Securities Act). The Company will be
under no obligation to register shares of Common Stock or other securities with
the Securities and Exchange Commission or to effect compliance

 

21



--------------------------------------------------------------------------------

with the exemption, registration, qualification or listing requirements of any
state securities laws, stock exchange or similar organization, and the Company
will have no liability for any inability or failure to do so. The Company may
cause a restrictive legend or legends to be placed on any certificate issued
pursuant to an Award hereunder in such form as may be prescribed from time to
time by Applicable Law or as may be advised by legal counsel.

 

19. No Right or Obligation of Continued Employment or Service or to Awards;
Compliance with the Plan

Neither the Plan, an Award, an Award Agreement nor any other action related to
the Plan shall confer upon a Participant any right to continue in the employ or
service of the Company or an Affiliate as an Employee, Director or Independent
Contractor, or to interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan, an Award Agreement or as may be
determined by the Administrator, all rights of a Participant with respect to an
Award shall terminate upon the termination of the Participant’s employment or
service. In addition, no person shall have any right to be granted an Award, and
the Company shall have no obligation to treat Participants or Awards uniformly.
By participating in the Plan, each Participant shall be deemed to have accepted
all of the conditions of the Plan and the terms and conditions of any rules and
regulations adopted by the Administrator and shall be fully bound thereby. Any
Award granted hereunder is not intended to be compensation of a continuing or
recurring nature, or part of a Participant’s normal or expected compensation,
and in no way represents any portion of a Participant’s salary, compensation, or
other remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose.

 

20. General Provisions

(a) Stockholder Rights: Except as otherwise determined by the Administrator (and
subject to the provisions of Section 9(d) regarding Restricted Awards), a
Participant and his legal representative, legatees or distributees shall not be
deemed to be the holder of any shares of Common Stock subject to an Award and
shall not have any rights of a stockholder unless and until certificates for
such shares have been issued and delivered to him or them under the Plan. A
certificate or certificates for shares of Common Stock acquired upon exercise of
an Option or SAR shall be issued in the name of the Participant or his
beneficiary and distributed to the Participant or his beneficiary (or, in the
case of uncertificated shares, other written notice of ownership in accordance
with Applicable Law shall be provided) as soon as practicable following receipt
of notice of exercise and, with respect to Options, payment of the Option Price
(except as may otherwise be determined by the Company in the event of payment of
the Option Price pursuant to Section 7(d)(ii)(C)). Except as otherwise provided
in Section 9(d) regarding Restricted Stock Awards or otherwise determined by the
Administrator, a certificate for any shares of Common Stock issuable pursuant to
a Restricted Award, Performance Award, Phantom Stock Award or Other Stock-Based
Award shall be issued in the name of the Participant or his beneficiary and
distributed to the Participant or his beneficiary (or, in the case of
uncertificated shares, other written notice of ownership in accordance with
Applicable Law shall be provided) after the Award (or portion thereof) has
vested and been earned.

(b) Section 16(b) Compliance: To the extent that any Participants in the Plan
are subject to Section 16(b) of the Exchange Act, it is the general intention of
the Company that transactions under the Plan shall comply with Rule 16b-3 under
the Exchange Act and that the Plan shall be construed in favor of such Plan
transactions meeting the requirements of Rule 16b-3 or any successor rules
thereto. Notwithstanding anything in the Plan to the contrary, the
Administrator, in its sole and absolute discretion, may bifurcate the Plan so as
to restrict, limit or condition the use of any provision of the Plan to
Participants who are officers or directors subject to Section 16 of the Exchange
Act without so restricting, limiting or conditioning the Plan with respect to
other Participants.

 

22



--------------------------------------------------------------------------------

(c) Code Section 162(m) Performance-Based Compensation. To the extent to which
Code Section 162(m) is applicable, the Company intends that compensation paid
under the Plan to Covered Employees will, to the extent practicable, constitute
“qualified performance-based compensation” within the meaning of Code
Section 162(m), unless otherwise determined by the Administrator. Accordingly,
Awards granted to Covered Employees which are intended to qualify for the
performance-based exception under Code Section 162(m) shall be deemed to include
any such additional terms, conditions, limitations and provisions as are
necessary to comply with the performance-based compensation exemption of Code
Section 162(m), unless the Administrator, in its discretion, determines
otherwise.

(d) Unfunded Plan; No Effect on Other Plans:

(i) The Plan shall be unfunded, and the Company shall not be required to create
a trust or segregate any assets that may at any time be represented by Awards
under the Plan. The Plan shall not establish any fiduciary relationship between
the Company and any Participant or other person. Neither a Participant nor any
other person shall, by reason of the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Affiliate, including, without
limitation, any specific funds, assets or other property which the Company or
any Affiliate, in their discretion, may set aside in anticipation of a liability
under the Plan. A Participant shall have only a contractual right to shares of
Common Stock or other amounts, if any, payable under the Plan, unsecured by any
assets of the Company or any Affiliate. Nothing contained in the Plan shall
constitute a guarantee that the assets of such entities shall be sufficient to
pay any benefits to any person.

(ii) The amount of any compensation deemed to be received by a Participant
pursuant to an Award shall not constitute compensation with respect to which any
other employee benefits of such Participant are determined, including, without
limitation, benefits under any bonus, pension, profit sharing, life insurance or
salary continuation plan, except as otherwise specifically provided by the terms
of such plan or as may be determined by the Administrator.

(iii) The adoption of the Plan shall not affect any other stock incentive or
other compensation plans in effect for the Company or any Affiliate, nor shall
the Plan preclude the Company from establishing any other forms of stock
incentive or other compensation for employees or service providers of the
Company or any Affiliate.

(e) Governing Law: The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
provisions of any state, and in accordance with applicable federal laws of the
United States.

(f) Beneficiary Designation: The Administrator may, in its discretion, permit a
Participant to designate in writing a person or persons as beneficiary, which
beneficiary shall be entitled to receive settlement of Awards (if any) to which
the Participant is otherwise entitled in the event of death. In the absence of
such designation by a Participant, and in the event of the Participant’s death,
the estate of the Participant shall be treated as beneficiary for purposes of
the Plan, unless the Administrator determines otherwise. The Administrator shall
have discretion to approve and interpret the form or forms of such beneficiary
designation. A beneficiary, legal guardian, legal representative or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Award Agreement applicable to the Participant, except to the
extent that the Plan and/or Award Agreement provide otherwise, and to any
additional restrictions deemed necessary or appropriate by the Administrator.

 

23



--------------------------------------------------------------------------------

(g) Gender and Number: Except where otherwise indicated by the context, words in
any gender shall include any other gender, words in the singular shall include
the plural and words in the plural shall include the singular.

(h) Severability: If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.

(i) Rules of Construction: Headings are given to the sections of the Plan solely
as a convenience to facilitate reference. The reference to any statute,
regulation or other provision of law shall (unless the Administrator determines
otherwise) be construed to refer to any amendment to or successor of such
provision of law.

(j) Successors and Assigns: The Plan shall be binding upon the Company, its
successors and assigns, and Participants, their executors, administrators and
permitted transferees and beneficiaries.

(k) Award Agreement: The grant of any Award under the Plan shall be evidenced by
an Award Agreement between the Company and the Participant. Such Award Agreement
may state terms, conditions and restrictions applicable to the Award and any may
state such other terms, conditions and restrictions, including but not limited
to terms, conditions and restrictions applicable to shares of Common Stock (or
other benefits) subject to an Award, as may be established by the Administrator.

(l) Right of Offset: Notwithstanding any other provision of the Plan or an Award
Agreement, the Company may at any time (subject to any Code Section 409A
considerations) reduce the amount of any payment or benefit otherwise payable to
or on behalf of a Participant by the amount of any obligation of the Participant
to or on behalf of the Company or an Affiliate that is or becomes due and
payable.

(m) Uncertified Shares: Notwithstanding anything in the Plan to the contrary, to
the extent the Plan provides for the issuance of stock certificates to reflect
the issuance of shares of Common Stock, the issuance may, in the Company’s
discretion, be effected on a non-certificated basis, to the extent not
prohibited by the Company’s certificate of incorporation or bylaws or by
Applicable Law (including but not limited to applicable state corporate law and
the applicable rules of any stock exchange on which the Common Stock may be
traded).

(n) Income and Other Taxes: Participants are solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
Awards (including but not limited to any taxes arising under Code Section 409A),
and the Company shall not have any obligation to indemnify or otherwise hold any
Participant harmless from any or all of such taxes. The Company shall have no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for a Participant or any other person.

(o) Effect of Certain Changes in Status: Notwithstanding the other terms of the
Plan or an Award Agreement, the Administrator has sole discretion to determine
(taking into account any Code Section 409A considerations), at the time of grant
of an Award or at any time thereafter, the effect, if any, on Awards (including
but not limited to modifying the vesting, exercisability and/or earning of
Awards) granted to a Participant if the Participant’s status as an Employee,
Director or Independent Contractor changes, including but not limited to a
change from full-time to part-time, or vice versa, or if other similar changes
in the nature or scope of the Participant’s employment or service occur.

 

24



--------------------------------------------------------------------------------

(p) Stockholder Approval: The Plan is subject to approval by the stockholders of
the Company, which approval must occur, if at all, within 12 months of the
Effective Date of the Plan. Awards granted prior to such stockholder approval
shall be conditioned upon and shall be effective only upon approval of the Plan
by such stockholders on or before such date.

(q) Deferrals: The Administrator may permit or require a Participant to defer
such Participant’s receipt of the payment of cash or the delivery of shares of
Common Stock that would otherwise be payable with respect to an Award. Any such
deferral shall be subject to such terms and conditions as may be established by
the Administrator and to any applicable Code Section 409A requirements.

(r) Fractional Shares: Except as otherwise provided in an Award Agreement or
determined by the Administrator, (i) the total number of shares issuable
pursuant to the exercise, vesting or earning of an Award shall be rounded down
to the nearest whole share, and (ii) no fractional shares shall be issued. The
Administrator may, in its discretion, determine that a fractional share shall be
settled in cash.

(s) Compliance with Recoupment, Ownership and Other Policies or Agreements:
Notwithstanding anything in the Plan to the contrary, the Administrator may, at
any time, consistent with, but without limiting, the authority granted in
Section 3(b) herein, in its discretion provide that an Award or benefits related
to an Award shall be forfeited and/or recouped if the Participant, during
employment or service or following termination of employment or service for any
reason, engages in certain specified conduct, including but not limited to
violation of policies of the Company or an Affiliate, breach of
non-solicitation, noncompetition, confidentiality or other restrictive
covenants, or other conduct by the Participant that is determined by the
Administrator to be detrimental to the business or reputation of the Company or
any Affiliate. In addition, without limiting the effect of the foregoing, as a
condition to the grant of an Award or receipt or retention of shares of Common
Stock, cash or any other benefit under the Plan, the Administrator may, at any
time, require that a Participant agree to abide by any equity retention policy,
stock ownership guidelines, compensation recovery policy and/or other policies
adopted by the Company or an Affiliate, each as in effect from time to time and
to the extent applicable to the Participant. Further, each Participant shall be
subject to such compensation recovery, recoupment, forfeiture or other similar
provisions as may apply under Applicable Law.

 

21. Compliance with Code Section 409A

Notwithstanding any other provision in the Plan or an Award Agreement to the
contrary, if and to the extent that Code Section 409A is deemed to apply to the
Plan or any Award, it is the general intention of the Company that the Plan and
all such Awards shall, to the extent practicable, comply with, or be exempt
from, Code Section 409A, and the Plan and any such Award Agreement shall, to the
extent practicable, be construed in accordance therewith. Deferrals of shares or
any other benefit issuable pursuant to an Award otherwise exempt from Code
Section 409A in a manner that would cause Code Section 409A to apply shall not
be permitted unless such deferrals are in compliance with, or exempt from, Code
Section 409A. In the event that the Company (or a successor thereto) has any
stock which is publicly traded on an established securities market or otherwise,
distributions that are subject to Code Section 409A to any Participant who is a
“specified employee” (as defined under Code Section 409A) upon a separation from
service may only be made following the expiration of the six-month period after
the date of separation from service (with such distributions to be made during
the seventh month following separation of service), or, if earlier than the end
of the six-month period, the date of death of the specified employee, or as
otherwise permitted under Code Section 409A. For purposes of Code Section 409A,
each installment payment provided under the Plan or an Award Agreement shall be
treated as a separate payment. Without in any way limiting the effect of any of
the foregoing, (i) in the event that Code Section 409A requires that any special
terms, provisions or conditions be included in the Plan or

 

25



--------------------------------------------------------------------------------

any Award Agreement, then such terms, provisions and conditions shall, to the
extent practicable, be deemed to be made a part of the Plan or Award Agreement,
as applicable, and (ii) terms used in the Plan or an Award Agreement shall be
construed in accordance with Code Section 409A if and to the extent required.
Further, in the event that the Plan or any Award shall be deemed not to comply
with Code Section 409A, then neither the Company, the Administrator nor its or
their designees or agents shall be liable to any Participant or other person for
actions, decisions or determinations made in good faith.

[Signature Page To Follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Catalyst Biosciences, Inc. 2015 Stock Incentive Plan
(As Amended and Restated Effective October 14, 2015), is, by the authority of
the Board of Directors of the Company, executed in behalf of the Company, the
14th day of October, 2015.

 

CATALYST BIOSCIENCES, INC.

By:  

/s/ Nassim Usman

Name:   Nassim Usman Title:   President and Chief Executive Officer

 

ATTEST:

By:  

/s/ Fletcher Payne

Name:   Fletcher Payne Title:   Chief Financial Officer

 

27